                                                                            TCB 830Page
                               Case 1:21-cv-00643-TCB Document 1-7 Filed 02/12/21   28:1338pt
                                                                                        1 of 2
 JS44 (Rev. 10/2020 NDGA)                           CIVIL COVER SHEET
 The JS44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided by
 local rules of court. This form is required for the use of the Clerk of Court for the purpose of initiating the civil docket record. (SEE INSTRUCTIONS ATTACHED)


 I. (a) PLAINTIFF(S)                                                                               DEFENDANT(S)
          SATCO PRODUCTS, INC.                                                                     SEOUL SEMICONDUCTOR CO., LTD. and SEOUL
                                                                                                   SEMICONDUCTOR, INC.




    (b) COUNTY OF RESIDENCE OF FIRST LISTED                                                      COUNTY OF RESIDENCE OF FIRST LISTED
         PLAINTIFF        SUFFOLK COUNTY, NEW YORK                                               DEFENDANT
                           (EXCEPT IN U.S. PLAINTIFF CASES)                                                        (IN U.S. PLAINTIFF CASES ONLY)

                                                                                                   NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE TRACT OF LAND
                                                                                                   INVOLVED

   (c) ATTORNEYS (FIRM NAME, ADDRESS, TELEPHONE NUMBER, AND                                        ATTORNEYS                 (IF KNOWN)
                                    E-MAIL ADDRESS)

James Z. Foster
GREENBERG TRAURIG, LLP
Terminus 200, 3333 Piedmont Road NE, Suite 2500
Atlanta, GA 30305
Telephone: (618) 553-2100, Email: fosterja@gtlaw.com

 II. BASIS OF JURISDICTION                                                     III. CITIZENSHIP OF PRINCIPAL PARTIES
       (PLACE AN “X” IN ONE BOX ONLY)                                                  (PLACE AN “X” IN ONE BOX FOR PLAINTIFF AND ONE BOX FOR DEFENDANT)
                                                                                                          (FOR DIVERSITY CASES ONLY)

                                                                               PLF       DEF                                PLF      DEF

    1 U.S. GOVERNMENT          ✔   3 FEDERAL QUESTION                            1         1 CITIZEN OF THIS STATE               4      4    INCORPORATED OR PRINCIPAL
      PLAINTIFF                      (U.S. GOVERNMENT NOT A PARTY)                                                                           PLACE OF BUSINESS IN THIS STATE

    2 U.S. GOVERNMENT              4 DIVERSITY                                   2        2    CITIZEN OF ANOTHER STATE          5      5    INCORPORATED AND PRINCIPAL
      DEFENDANT                      (INDICATE CITIZENSHIP OF PARTIES                                                                        PLACE OF BUSINESS IN ANOTHER STATE
                                      IN ITEM III)
                                                                                 3        3    CITIZEN OR SUBJECT OF A         6        6    FOREIGN NATION
                                                                                               FOREIGN COUNTRY


 IV. ORIGIN             (PLACE AN “X “IN ONE BOX ONLY)
                                                                                                          TRANSFERRED FROM             MULTIDISTRICT         APPEAL TO DISTRICT JUDGE
    ✔ 1 ORIGINAL            2 REMOVED FROM           3 REMANDED FROM            4 REINSTATED OR         5 ANOTHER DISTRICT           6 LITIGATION -        7 FROM MAGISTRATE JUDGE
         PROCEEDING           STATE COURT             APPELLATE COURT            REOPENED                   (Specify District)         TRANSFER              JUDGMENT


         MULTIDISTRICT
       8 LITIGATION -
         DIRECT FILE


 V. CAUSE OF ACTIONJURISDICTIONAL
                    (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE - DO NOT CITE
                                     STATUTES UNLESS DIVERSITY)

      35 U.S.C. 271
      Patent Infringement


 (IF COMPLEX, CHECK REASON BELOW)

         1. Unusually large number of parties.                                         6. Problems locating or preserving evidence
         2. Unusually large number of claims or defenses.                              7. Pending parallel investigations or actions by government.
         3. Factual issues are exceptionally complex                              ✔    8. Multiple use of experts.
         4. Greater than normal volume of evidence.                               ✔    9. Need for discovery outside United States boundaries.
         5. Extended discovery period is needed.                                      10. Existence of highly technical issues and proof.


                                                                         CONTINUED ON REVERSE
 FOR OFFICE USE ONLY

 RECEIPT #                           AMOUNT $                                          APPLYING IFP                       MAG. JUDGE (IFP) ______________________

 JUDGE                               MAG. JUDGE                                        NATURE OF SUIT                      CAUSE OF ACTION______________________
                                                       (Referral)
             Case 1:21-cv-00643-TCB Document 1-7 Filed 02/12/21 Page 2 of 2
VI. NATURE OF SUIT (PLACE AN “X” IN ONE BOX ONLY)
CONTRACT - "0" MONTHS DISCOVERY TRACK             CIVIL RIGHTS - "4" MONTHS DISCOVERY TRACK                SOCIAL SECURITY - "0" MONTHS DISCOVERY
        150 RECOVERY OF OVERPAYMENT &                     440 OTHER CIVIL RIGHTS                           TRACK
             ENFORCEMENT OF JUDGMENT                      441 VOTING                                             861 HIA (1395ff)
        152 RECOVERY OF DEFAULTED STUDENT                 442 EMPLOYMENT                                         862 BLACK LUNG (923)
            LOANS (Excl. Veterans)                        443 HOUSING/ ACCOMMODATIONS                            863 DIWC (405(g))
        153 RECOVERY OF OVERPAYMENT OF                    445 AMERICANS with DISABILITIES - Employment           863 DIWW (405(g))
            VETERAN'S BENEFITS                            446 AMERICANS with DISABILITIES - Other                864 SSID TITLE XVI
                                                          448 EDUCATION                                          865 RSI (405(g))
CONTRACT - "4" MONTHS DISCOVERY TRACK
        110 INSURANCE                                                                                      FEDERAL TAX SUITS - "4" MONTHS DISCOVERY
        120 MARINE                                IMMIGRATION - "0" MONTHS DISCOVERY TRACK                 TRACK
        130 MILLER ACT                                    462 NATURALIZATION APPLICATION                         870 TAXES (U.S. Plaintiff or Defendant)
        140 NEGOTIABLE INSTRUMENT                         465 OTHER IMMIGRATION ACTIONS                          871 IRS - THIRD PARTY 26 USC 7609
        151 MEDICARE ACT
        160 STOCKHOLDERS' SUITS                   PRISONER PETITIONS - "0" MONTHS DISCOVERY                OTHER STATUTES - "4" MONTHS DISCOVERY
        190 OTHER CONTRACT                        TRACK                                                    TRACK
        195 CONTRACT PRODUCT LIABILITY                    463 HABEAS CORPUS- Alien Detainee                      375 FALSE CLAIMS ACT
        196 FRANCHISE                                     510 MOTIONS TO VACATE SENTENCE                         376 Qui Tam 31 USC 3729(a)
                                                          530 HABEAS CORPUS                                      400 STATE REAPPORTIONMENT
REAL PROPERTY - "4" MONTHS DISCOVERY                      535 HABEAS CORPUS DEATH PENALTY                        430 BANKS AND BANKING
TRACK                                                     540 MANDAMUS & OTHER                                   450 COMMERCE/ICC RATES/ETC.
        210 LAND CONDEMNATION                             550 CIVIL RIGHTS - Filed Pro se                        460 DEPORTATION
        220 FORECLOSURE                                   555 PRISON CONDITION(S) - Filed Pro se                 470 RACKETEER INFLUENCED AND CORRUPT
        230 RENT LEASE & EJECTMENT                        560 CIVIL DETAINEE: CONDITIONS OF                           ORGANIZATIONS
        240 TORTS TO LAND                                     CONFINEMENT                                        480 CONSUMER CREDIT
        245 TORT PRODUCT LIABILITY                                                                               485 TELEPHONE CONSUMER PROTECTION ACT
        290 ALL OTHER REAL PROPERTY               PRISONER PETITIONS - "4" MONTHS DISCOVERY                      490 CABLE/SATELLITE TV
                                                  TRACK                                                          890 OTHER STATUTORY ACTIONS
TORTS - PERSONAL INJURY - "4" MONTHS                      550 CIVIL RIGHTS - Filed by Counsel                    891 AGRICULTURAL ACTS
DISCOVERY TRACK                                           555 PRISON CONDITION(S) - Filed by Counsel             893 ENVIRONMENTAL MATTERS
        310 AIRPLANE                                                                                             895 FREEDOM OF INFORMATION ACT 899
        315 AIRPLANE PRODUCT LIABILITY            FORFEITURE/PENALTY - "4" MONTHS DISCOVERY                      899 ADMINISTRATIVE PROCEDURES ACT /
        320 ASSAULT, LIBEL & SLANDER              TRACK                                                              REVIEW OR APPEAL OF AGENCY DECISION
        330 FEDERAL EMPLOYERS' LIABILITY                  625 DRUG RELATED SEIZURE OF PROPERTY                   950 CONSTITUTIONALITY OF STATE STATUTES
        340 MARINE                                             21 USC 881
        345 MARINE PRODUCT LIABILITY                      690 OTHER
                                                                                                           OTHER STATUTES - "8" MONTHS DISCOVERY
        350 MOTOR VEHICLE
                                                                                                           TRACK
        355 MOTOR VEHICLE PRODUCT LIABILITY       LABOR - "4" MONTHS DISCOVERY TRACK
        360 OTHER PERSONAL INJURY                         710 FAIR LABOR STANDARDS ACT                           410 ANTITRUST
        362 PERSONAL INJURY - MEDICAL                     720 LABOR/MGMT. RELATIONS                              850 SECURITIES / COMMODITIES / EXCHANGE
            MALPRACTICE                                   740 RAILWAY LABOR ACT
        365 PERSONAL INJURY - PRODUCT LIABILITY           751 FAMILY and MEDICAL LEAVE ACT                 OTHER STATUTES - “0" MONTHS DISCOVERY
        367 PERSONAL INJURY - HEALTH CARE/                790 OTHER LABOR LITIGATION                       TRACK
             PHARMACEUTICAL PRODUCT LIABILITY             791 EMPL. RET. INC. SECURITY ACT                       896 ARBITRATION
        368 ASBESTOS PERSONAL INJURY PRODUCT                                                                         (Confirm / Vacate / Order / Modify)
             LIABILITY                            PROPERTY RIGHTS - "4" MONTHS DISCOVERY
                                                  TRACK
TORTS - PERSONAL PROPERTY - "4" MONTHS                    820 COPYRIGHTS
DISCOVERY TRACK                                           840 TRADEMARK                                    * PLEASE NOTE DISCOVERY
                                                          880 DEFEND TRADE SECRETS ACT OF 2016 (DTSA)
        370 OTHER FRAUD
        371 TRUTH IN LENDING                                                                                 TRACK FOR EACH CASE
        380 OTHER PERSONAL PROPERTY DAMAGE
        385 PROPERTY DAMAGE PRODUCT LIABILITY
                                                  PROPERTY RIGHTS - "8" MONTHS DISCOVERY                     TYPE. SEE LOCAL RULE 26.3
                                                  TRACK
                                                      ✔   830 PATENT
BANKRUPTCY - "0" MONTHS DISCOVERY TRACK
        422 APPEAL 28 USC 158                             835 PATENT-ABBREVIATED NEW DRUG
                                                              APPLICATIONS (ANDA) - a/k/a
        423 WITHDRAWAL 28 USC 157
                                                              Hatch-Waxman cases




VII. REQUESTED IN COMPLAINT:
       CHECK IF CLASS ACTION UNDER F.R.Civ.P. 23             DEMAND $_____________________________
JURY DEMAND        ✔   YES      NO (CHECK YES ONLY IF DEMANDED IN COMPLAINT)


VIII. RELATED/REFILED CASE(S) IF ANY
        JUDGE_______________________________                             DOCKET NO._______________________
CIVIL CASES ARE DEEMED RELATED IF THE PENDING CASE INVOLVES:                          (CHECK APPROPRIATE BOX)
        1. PROPERTY INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
        2. SAME ISSUE OF FACT OR ARISES OUT OF THE SAME EVENT OR TRANSACTION INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
        3. VALIDITY OR INFRINGEMENT OF THE SAME PATENT, COPYRIGHT OR TRADEMARK INCLUDED IN AN EARLIER NUMBERED PENDING SUIT.
        4. APPEALS ARISING OUT OF THE SAME BANKRUPTCY CASE AND ANY CASE RELATED THERETO WHICH HAVE BEEN DECIDED BY THE SAME
           BANKRUPTCY JUDGE.
        5. REPETITIVE CASES FILED BY PRO SE LITIGANTS.
        6. COMPANION OR RELATED CASE TO CASE(S) BEING SIMULTANEOUSLY FILED (INCLUDE ABBREVIATED STYLE OF OTHER CASE(S)):




        7. EITHER SAME OR ALL OF THE PARTIES AND ISSUES IN THIS CASE WERE PREVIOUSLY INVOLVED IN CASE NO.                                          , WHICH WAS
           DISMISSED. This case IS     IS NOT (check one box) SUBSTANTIALLY THE SAME CASE.




 /   S/ James Z. Foster                                                                            02/12/2021
 SIGNATURE OF ATTORNEY OF RECORD                                                                   DATE
